DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Figure 5 drawn a separate first and second turbocharger (presently restricted due to election by original presentation as not being co-fluent as recited in Claim 1 and defined in Specification Par 0107)
Species 2: Figure 6 drawn to a 2 fluid co-fluent turbocharger
Species 3: Figure 28 drawn to a 3 fluid co-fluent turbocharger
Species 4: Figure 21 drawn to an apparatus for manufacture of a turbocharger
Species 5: Figure 22 drawn to a method of manufacturing a turbocharger

This application contains claims directed to the following patentably distinct Sub-Species:
With respect to the Invention of Species 2 directed to the 2 fluid co-fluent turbocharger:
Sub-Species A: Figure 7-9
Sub-Species B: Figure 10-12
Sub-Species C: Figure 13-15
Sub-Species D: Figure 16-17
Sub-Species E: Figure 18-19

This application contains claims directed to the following patentably distinct Sub-Sub-Species systems:
With respect to the Invention of Species 2 directed to the 2 fluid co-fluent turbocharger:
Sub-Sub-Species I: Figure 20
Sub-Sub-Species II: Figure 29


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The common features of Species 2 (as this is the present species elected by original presentation of the claim as currently presented requiring two co-fluent fluids as defined in the specification) and Sub Species as claimed are: 
A first fluid supply channel configured to direct a first working fluid onto the turbine rotor; and a second fluid supply channel configured to direct a second working fluid to impart torque on the turbine rotor in the same direction as the direction in which torque is imparted on the turbine rotor by the first working fluid, wherein the first fluid supply channel and the second fluid supply channel are arranged to direct the first working fluid and the second working fluid from separate inlets to the casing to form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor.
	Regarding the common features of the aforementioned Species, Subspecies: 

US publication 20130121819 discloses A first fluid supply channel configured to direct a first working fluid onto the turbine rotor (23); and a second fluid supply channel (31) configured to direct a second working fluid to impart torque on the turbine rotor in the same direction as the direction in which torque is imparted on the turbine rotor by the first working fluid, wherein the first fluid supply channel and the second fluid supply channel are arranged to direct the first working fluid and the second working fluid from separate inlets to the casing to form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor (Fig 2).

Applicant is required, in reply to this action, to elect a single species (however as election by original presentation has occurred Species 2 is presently elected), sub species (regarding the type of 2 fluid co-fluent turbocharger), and sub-sub species (regarding the type of inverted Brayton cycle to which the turbocharger is applied) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, sub species and sub sub species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE S BOGUE/Primary Examiner, Art Unit 3746